Citation Nr: 0326946	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1991 
to October 1997, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

In addition, the Board acknowledges the veteran's contention 
dated June 2001 that the VA made a clear and unmistakable 
error in the September 1998 rating decision.  This matter is 
not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained, and the duties to inform and assist have been met.

2.  An unappealed rating decision dated in September 1998 
denied service connection for a psychiatric disorder, 
specifically a personality disorder and a depressive 
disorder.

3.  The evidence received since the September 1998 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

CONCLUSION OF LAW

1.  The RO's September 1998 rating decision, which denied 
entitlement to service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  The evidence received subsequent to the RO's rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the January 
2001 rating decision as well as the June 2002 Statement of 
the Case have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons her claim was denied.  In addition, the RO sent a 
letter in April 2002 to the veteran, which specifically 
informed the veteran of the substance of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, and the veteran has been 
afforded a VA examination.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
this portion of the veteran's appeal has been obtained.  
Moreover, the Board notes that any deficiencies in VA 
compliance with the VCAA notice or development requirements 
as they relate to reopening the veteran's claim are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claim by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Board therefore finds that disposition of the 
appellant's claim to reopen is appropriate.

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002). 

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2002); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder, specifically a 
personality disorder and a depressive disorder, was 
previously considered and denied by the RO in a decision 
dated September 1998.   In that decision, the RO found that 
the veteran's personality disorder was not related to her 
active service and was not subject to service connection, nor 
did she have a separate depressive disorder related to 
service.  The veteran did not appeal that decision, which 
then became final.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In November 2000, the veteran essentially requested that her 
claim for a psychiatric disorder be reopened.  The RO 
initially determined that the veteran had not submitted new 
and material evidence, but subsequently reopened the claim.  
As will be explained below, the Board believes that the RO's 
adjudication is ultimately correct and that the veteran's 
claim for service connection for a psychiatric disorder 
should be reopened.  Nevertheless, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, potential 
jurisdictional defect may be raised by court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, once 
apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a claim 
is "new and material."  Under the version of 38 C.F.R. 
§ 3.156(a) applicable to this case, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West,155 F.3d 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the rating decision dated in 
September 1998 denied service connection for a psychiatric 
disorder.  In that decision, the RO explained that a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2002).  Rather, it is a developmental or 
congenital defect, which is unrelated to service.  In 
addition, the RO stated that the veteran had depression 
associated with premenstrual syndrome, but she did not have a 
separate depressive disorder related to service.  Therefore, 
service connection was denied.  

The evidence associated with the claims file subsequent to 
that decision includes additional service medical records and 
a VA examination.  The Board finds that the service medical 
history report dated August 1997 is new, in that this 
evidence was not previously of record.  The Board also finds 
the service medical history report to be material in that 
this tends to substantiate the veteran's claim.  Moreover, 
additional service medical records submitted subsequent to a 
final decision are deemed new and material.  38 C.F.R. 
§ 3.156(c).  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a 
psychiatric disorder.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

A preliminary review of the evidence discloses that the 
veteran was afforded a VA examination in September 2001, and 
a report of that examination is associated with the claims 
file.  However, the Board notes that the evidence of record 
does not contain an opinion as to whether any currently 
diagnosed psychiatric disorder is related to psychiatric 
symptomatology shown in the veteran's service medical 
records.  In this regard, the Board acknowledges that the RO 
previously determined that the depressive disorder diagnosis 
following the January 1998 VA examination was essentially a 
symptom or manifestation of a gynecological disorder.  It is 
not clear from a review of all of the evidence that such is 
the case.  Therefore, the Board is of the opinion that the 
veteran should be afforded another VA examination that 
includes an opinion as to the relationship of any currently 
diagnosed disorder to service.

The veteran reports that she has received treatment for a 
psychiatric disorder following separation.  The Board notes 
that the RO obtained a report of VA appointments scheduled 
for the veteran, most of which were either cancelled or 
missed by the veteran.  However, one appointment dated in 
November 1998 lists a status of "checked out."  The report 
also lists a future appointment scheduled for February 2001.  
The record is unclear as to whether the veteran was ever 
examined on that date or in the future.  In any event, the 
actual treatment records have not been obtained and 
associated with the claims file.

Finally, with respect to the VCAA, the Board notes that in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
for the names and addresses of all 
health care providers she has seen for 
treatment of a psychiatric disorder 
after discharge from service.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the file any medical 
records identified by the veteran.

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file the 
treatment records from the VA Medical 
Center in Decatur, Georgia.  

3.  The veteran should be afforded a 
psychiatric examination to ascertain 
the nature and etiology of any 
psychiatric disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether 
there is a current psychiatric 
disability and if so, whether it is 
casually and etiologically related to 
the veteran's symptomatology in 
service.  Also, if the VA examiner 
believes the veteran had a personality 
disorder prior to entering the 
military, then the VA examiner should 
give an opinion of whether the pre-
existing personality disorder was 
aggravated during service beyond its 
natural progression by "superimposed" 
disease or injury or, alternatively, 
whether the symptoms associated with 
the personality disorder noted in 
service were, in actuality, "prodromal" 
manifestations of a later diagnosed 
acquired psychiatric disorder.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  When the 
development requested has been 
completed, the case should be reviewed 
by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless she is notified.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



